         Case 1:18-cv-02387-APM Document 18 Filed 08/28/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL ARPAIO, an individual
Fountain Hills, AZ
                 Plaintiff,
v.                                                        Case No.: 1:18-cv-02387
MICHELLE COTTLE, an individual
c/o New York Times
1627 I Street NW, #700
Washington, DC 20006
and
THE NEW YORK TIMES,
1627 I Street NW, #700
Washington, DC 20006

                 Defendants.


 NOTICE OF FILING RED-LINED AMENDED COMPLAINT WHICH COMPLIES
WITH THE COURT’S ORIGINAL ORDER GRANTING DEFENDANTS’ MOTION TO
          DISMISS AND THE LATEST ORDER OF AUGUST 26, 2019

       Plaintiff hereby respectfully provides the Court Notice of Filing Red-Lined Amended

Complaint Which Complies With the Court’s Original Order Granting Defendants’ Motion to

Dismiss and the Latest Order of August 26, 2019, as Plaintiff and thus this Amended Complaint

satisfies the Court’s pleading requirements for this case to proceed accordingly. Please see

Exhibit 1.




                                             1
         Case 1:18-cv-02387-APM Document 18 Filed 08/28/19 Page 2 of 2



DATED: August 28, 2019                               Respectfully submitted,


                                                     /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     Chairman and General Counsel
                                                     FREEDOM WATCH, INC.
                                                     2020 Pennsylvania Ave NW Suite 345
                                                     Washington, DC, 20006
                                                     Email: leklayman@gmail.com
                                                     Tel: 310-595-0800

                                                     Counsel for Plaintiff

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of August 2019, a copy of the foregoing was

filed and served by electronic filing upon counsel listed on the Notice of Electronic Filing.



                                                     /s/ Larry Klayman
                                                     Larry Klayman




                                                 2
Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 1 of 18
        Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 2 of 18



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL ARPAIO, an individual
Fountain Hills, AZ
                   Plaintiff,
v.                                                              Case No.: 1:18-cv-02387
MICHELLE COTTLE, an individual
c/o New York Times
1627 I Street NW, #700                                        AMENDED COMPLAINT
Washington, DC 20006
and
THE NEW YORK TIMES,
1627 I Street NW, #700
Washington, DC 20006

                   Defendants.



I.     INTRODUCTION

       Plaintiff Sheriff Joseph Michael Arpaio (“Plaintiff Arpaio”) brings this Amended

Complaint for general defamation, defamation per se, defamation by implication, tortious

interference with prospective business relations and false light against Michelle Cottle (“Cottle”)

and The New York Times (“NYT”).

II.    JURISDICTION AND VENUE

       1.      This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds

$75,000.

       2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the

events or omissions giving rise to the claim occurred in this judicial district.




                                                  1
        Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 3 of 18



III.    PARTIES

        3.      Plaintiff Arpaio is an individual, natural person who is a citizen of the state of

Arizona.

        4.      Defendant Cottle is an individual, natural person who is, on information and

belief, a citizen of New York.

        5.      Defendant NYT is a nationwide news publication that published, as set forth

herein, in this judicial district and with a major news bureau in this judicial district.

IV.     STANDING

        6.      Plaintiff Arpaio has standing to bring this action because he has been directly

affected by the unlawful conduct complained herein. His injuries are proximately related to the

conduct of Defendants Cottle and NYT.

V.      FACTS

                                         Background Facts

        7.      Plaintiff Arpaio is a long-time member of the law enforcement community who

served as a Washington, D.C. and Las Vegas police officer following his honorable army

discharge in 1953.

        8.      In November of 1957, Plaintiff Arpaio was appointed as a special agent with the

Federal Bureau of Narcotics, which later became part of the Drug Enforcement Agency

(“DEA”), headquartered in Washington, D.C.

        9.      Following his career with the DEA, Plaintiff Arpaio was elected as Sheriff of

Maricopa County, Arizona in 1993. He held that position for almost 25 years [or] until January

1, 2017.




                                                   2
       Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 4 of 18



       10.     In January of 2018, Plaintiff Arpaio announced that he would run for U.S. Senate

in Arizona. He was defeated in the August 28, 2018 Republican primary.

       11.     Plaintiff Arpaio intends to run for U.S. Senate again in 2020 for the seat vacated

by the late senator John McCain, which is currently held by John Kyl, a placeholder until the

2020 special election can take place.

       12.     Defendants know of Plaintiff Arpaio’s intention to run for the U.S. Senate in 2020

and knew of his intention to run at the time they published the defamatory article because it had

been widely reported.

                        Facts Pertaining to the Defamatory Publication

       13.     On August 29, 2018, Defendant NYT published an article titled “Well, at Least

Sheriff Joe Isn’t Going to Congress- Arpaio’s Loss in Arizona’s Senate Republican Primary is a

Fitting End to the Public Life of a Truly Sadistic Man.” (the “Defamatory Article”) written by

Defendant Michelle Cottle. Exhibit 1.

       14.     While the Defamatory Article is dishonestly titled as an opinion piece in order to

attempt – albeit improperly and to no avail – to shield Defendants from liability, it contains

several false, defamatory factual assertions concerning Plaintiff Arpaio, as well as actionable

false and misleading intertwined publications of fact and alleged opinion.

       15.     These false and misleading factual assertions are carefully and maliciously

calculated to damage and injure Plaintiff Arpaio both in the law enforcement community – which

is centered in this judicial district – as well as with Republican establishment and donors, which

is also centered in this judicial district, in order to prevent him from successfully running for

U.S. Senate in 2020 or another public office as a Republican.




                                                3
        Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 5 of 18



        16.     The false and defamatory factual representations and statements contained in the

Defamatory Article include but are not limited to:

        His 24-year reign of terror was medieval in its brutality. In addition to conducting
        racial profiling on a mass scale and terrorizing immigrant neighborhoods with
        gratuitous raids and traffic stops and detentions, he oversaw a jail
        where mistreatment of inmates was the stuff of legend. Abuses ranged from the
        humiliating to the lethal. He brought back chain gangs. He forced prisoners to
        wear pink underwear. He set up an outdoor “tent city,” which he once referred to
        as a “concentration camp,” to hold the overflow of prisoners. Inmates were
        beaten, fed rancid food, denied medical care (this included pregnant women)
        and, in at least one case, left battered on the floor to die.

        The number of inmates who hanged themselves in his facilities was far higher
        than in jails elsewhere in the country. More disturbing still, nearly half of all
        inmate deaths on his watch were never explained.

        At the same time, Mr. Arpaio’s department could not be bothered to uphold the
        laws in which it had little interest. From 2005 through 2007, the sheriff and his
        deputies failed to properly investigate, or in some cases to investigate at all, more
        than 400 sex-crime cases, including those involving the rape of young children.

        A copy of this Defamatory Article is attached as Exhibit 1 and its contents are
        wholly incorporated herein by reference.

        17.     The Defamatory Article further publicly places Plaintiff in a false light that is

offensive to any reasonable person using false statements, representations, or imputations.

        18.     In addition to the statements set forth in Paragraph 15, the Defamatory Article

includes, but is not limited to the following statements that portray Plaintiff Arpaio in a false

light as well as the totality of the article taken as a whole:

        Joe Arpaio, the former sheriff of Maricopa County, Ariz., who so robustly
        devoted himself to terrorizing immigrants that he was eventually convicted of
        contempt of court and would have lived out his twilight years with a well-
        deserved criminal record if President Trump, a staunch admirer of Mr. Arpaio’s
        bare-knuckle approach to law enforcement, had not granted him a pardon.

        Cast aside and left to wallow in the knowledge that his moment has passed, he has
        a fitting end to the public life of a true American villain.




                                                   4
       Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 6 of 18



       It was no secret that Mr. Arpaio’s methods often crossed the line into the not-so-
       legal . . .

       But the man [Plaintiff] has a long and storied history of mistreating people in
       unfortunate circumstances, so it seems only appropriate to return the favor.

       For nearly a quarter-century, Sheriff Joe Arpaio was a disgrace to law
       enforcement, a sadist masquerading as a public servant. In a just system, we
       would not see his like again.

       19.     The false and fraudulent statements – including outright lies in the form of false

or misleading facts or false and misleading statements mixing opinion and fact – in the

Defamatory Article, which were widely published in this judicial district, nationally and

internationally, [and] have severely harmed Plaintiff Arpaio’s reputation and caused him

financial and emotional damage. In sum, the specific false and misleading publications taken as a

whole constitute defamation and/or, at a minimum, false light. See White v. Fraternal Order of

Police, 909 F.2d 512, 526 (D.C. Cir. 1990).

       20.     Plaintiff Arpaio’s distinguished 55-year law enforcement and political career has

been severely harmed, as his reputation has been severely damaged among and with [the]

Republican[s] [establishment], which is centered in the District of Columbia.

       21.     Plaintiff Arpaio’s chances and prospects of election to the U.S. Senate in 2020 or

another public office as a Republican have been severely harmed by the publication of false and

fraudulent facts in the Defamatory Article. Defendants intended to interfere with Plaintiff

Arpaio’s chances and prospects. This also harms Plaintiff financially, as his chances of obtaining

funding from Republican[s] [establishment] and donors for the 2020 election have been damaged

by the publication of false and fraudulent representations in the Defamatory Article.




                                                5
        Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 7 of 18



        22.     Plaintiff Arpaio’s reputation has also been severely harmed in the law

enforcement community, which is centered in this judicial district, and includes the DEA, where

he served for 26 years as an agent and top official.

                              Defendants Acted with Actual Malice

        23.     Defendants, each of them, jointly and severally, and individually, acted with

actual malice when they published the Defamatory Article because they knew or had reason to

know that what they published was false or entertained serious doubts as to the truth of what they

published.

        24.     Defendants are world-renowned, sophisticated journalists and publications and

they know what is true or have reason to know what is false and misleading. The New York

Times is the most sophisticated, most knowledgeable and most well funded publication.

Defendants have a duty to publish accurately.

        25.     Defendants, each of them, jointly and severally, and individually, acted with

actual malice because they intentionally avoided learning the truth and entertained serious doubts

as to the truth of the publication.

        26.     Defendants, each of them, jointly and severally, and individually, acted with

actual malice because they were subjectively aware that the Defamatory Article was fabricated in

large part as set forth above as it was not corroborated by anyone. It was an intentional hit-piece

to harm Plaintiff Arpaio because of his conservative stance on immigration and his support for

President Trump.

        27.     Defendants, each of them, jointly and severally, and individually, acted with

actual malice because what was published was inherently improbable such that only a reckless

person would have put it in circulation.




                                                 6
       Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 8 of 18



       28.     Defendants, each of them, jointly and severally, and individually, purposefully

avoided the truth because, among other reasons to be disclosed further in discovery, they were

part of a leftist/Democrat and Republican establishment political partisanship scheme or parallel

concerted action to injure and destroy Plaintiff Arpaio’s reputation and profession.

       29.     The Defamatory Article is not an account of two sides of an issue that raises

questions in a reader’s mind. It is evidence of not only a reckless disregard of the truth but also

of common law malice (ill-will or dislike) because Defendants intentionally desired to “get”

Plaintiff Arpaio and “muckrake” him.

       30.     Because the actual malice inquiry focuses on Defendant Cottle’s and Defendant

NYT’s state of mind at the time of publication, Plaintiff Arpaio must rely on inferences from

circumstantial evidence.

       31.     Circumstantial evidence here that is alleged to indicate actual malice includes but

is not limited to: (1) the failure to investigate seriously false allegations; (2) the failure to seek

comment from Plaintiff Arpaio or his lay or legal representatives; (3) the hostility, anger and

retaliation to “get” Plaintiff Arpaio because of his conservative stance on immigration and

outward support for President Trump; (4) Defendants’ sensationalism and “muckraking”; (5)

Defendants’ preconceived plan to discredit and destroy Plaintiff Arpaio because of his

conservative views before the 2020 election; (6) Defendants’ preconceived view or slant; (7)

other statements and publications about Plaintiff Arpaio; and (7) ill-will or hostility that

Defendants’ harbor for Plaintiff Arpaio.

       32.     Before any motion to dismiss can be granted, Plaintiff Arpaio is entitled to

discovery on Defendants’ inner workings in order to prove actual malice. Herbert v. Lando, 441




                                                  7
        Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 9 of 18



U.S. 153 (1979); Lohrenz v. Donnelly, 223 F. Supp. 2d 25 (D.D.C. 2002) (permitting discovery

before ruling on actual malice).

        33.     Defendants published the Defamatory Article with actual malice by making a

calculated decision not to verify their story because they knew or had reason to know it was false

and misleading, but wanted to maliciously publish it anyway as it suited their left-leaning, open

borders agenda.

        34.     Defendants published the Defamatory Article with actual malice by purposefully

avoiding interviewing anyone who could contradict their story and that would have contradicted

Defendants’ preconceived storyline.

        35.     Defendants published the Defamatory Article with actual malice when they failed

to request a comment from Plaintiff Arpaio or his lay or legal representatives even though they

knew they would contradict many of the defamatory statements.

        36.     Defendants published the Defamatory Article with actual malice by making a

calculated decision not to seek meaningful comment from anyone who could provide a different

perspective of their story.

        37.     Defendants published the Defamatory Article with actual malice by failing to

interview anyone concerning the article.

        38.     Defendants published the Defamatory Article with actual malice by repeatedly

lying in the article in an effort to bolster the credibility of their own false story.

        39.     Defendants admittedly published the Defamatory Article with actual malice

when they published that they wanted to “return the favor” to Plaintiff Arpaio. “Some might

consider it ungenerous to celebrate Mr. Arpaio’s electoral failure and continuing slide into




                                                    8
       Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 10 of 18



irrelevance. But the man has a long and storied history of mistreating people in unfortunate

circumstances, so it seems only appropriate to return the favor.” Exhibit 1.

       40.     At a minimum, Defendants had or should have had serious doubts as to the truth

of the statements in the Defamatory Article and a high degree of awareness that they were

probably false and therefore were required to investigate their veracity before publishing them.

Defendants’ failure to do so amounts to actual malice. Defendant Cottle and Defendant NYT

purposefully avoided the truth, and purposefully avoided interviewing sources and following

fundamental reporting practices intentionally in order to avoid the truth.

       41.     At the time of the Defamatory Article’s publication, Defendants knew that their

statements were false, or recklessly disregarded the truth.

                                  FIRST CAUSE OF ACTION
                                     Defamation Per Se

       42.     Plaintiff Arpaio repeats and re-alleges all of the previous allegations of the

entirety of this Amended Complaint with the same force and effect, as if fully set forth herein

again at length.

       43.     Defendants, together and both of them acting in concert, jointly and severally, and

individually, have defamed Plaintiff Arpaio by knowingly, intentionally, willfully, and recklessly

publishing statements about Plaintiff Arpaio which they knew or should have known to be false

and misleading.

       44.     Defendants made and published false and defamatory statements concerning

Plaintiff Arpaio by calling, representing and publishing within this district, the nation and the

world, with actual malice, that Plaintiff Arpaio was directly responsible for numerous inmate

deaths during his time as Sheriff of Maricopa County.




                                                 9
      Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 11 of 18



       45.    Defendants made and published false and defamatory statements concerning

Plaintiff Arpaio by calling, representing and publishing within this district, the nation and the

world, with actual malice, that Plaintiff Arpaio was directly responsible for numerous abused,

assaulted, and battered inmates during his time as Sheriff of Maricopa County.

       46.    The statements at issue for this cause of action are contained in ¶ 15 of this

Amended Complaint. They include, but are not limited to:

       His 24-year reign of terror was medieval in its brutality. In addition to conducting
       racial profiling on a mass scale and terrorizing immigrant neighborhoods with
       gratuitous raids and traffic stops and detentions, he oversaw a jail
       where mistreatment of inmates was the stuff of legend. Abuses ranged from the
       humiliating to the lethal. He brought back chain gangs. He forced prisoners to
       wear pink underwear. He set up an outdoor “tent city,” which he once referred to
       as a “concentration camp,” to hold the overflow of prisoners. Inmates were
       beaten, fed rancid food, denied medical care (this included pregnant women)
       and, in at least one case, left battered on the floor to die.

       The number of inmates who hanged themselves in his facilities was far higher
       than in jails elsewhere in the country. More disturbing still, nearly half of all
       inmate deaths on his watch were never explained.

       At the same time, Mr. Arpaio’s department could not be bothered to uphold the
       laws in which it had little interest. From 2005 through 2007, the sheriff and his
       deputies failed to properly investigate, or in some cases to investigate at all, more
       than 400 sex-crime cases, including those involving the rape of young children.

       47.    These statements are defamatory per se because they falsely accuse Plaintiff

Arpaio of committing a serious crime, which amounts to a crime of moral turpitude. As

defamation per se, damage to Plaintiff Arpaio is presumed as a matter of law.

       48.    Defendants acted in concert and are therefore jointly and severely liable as joint

tortfeasors. The statements were made by Defendant Cottle and then published and/or broadcast

in this district, nationwide and throughout the world by Defendant NYT.




                                                10
       Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 12 of 18



       49.     Defendants acted with actual malice insofar as they knew that the statements

made against Plaintiff Arpaio were false and/or recklessly disregarded their truth. Defendants

had reason to know that their publications were false and misleading.

       50.     Defendants’ statements and the publishing/broadcasting thereof were made

without any privilege.

       51.     Defendants’ false words concerning Plaintiff Arpaio are so harmful that proof of

their injurious effect is unnecessary.

       52.     As a direct and proximate result of Defendants and their agents’ extreme,

outrageous and malicious, defamatory conduct set forth above, Plaintiff Arpaio has been the

subject of widespread ridicule and humiliation and has suffered severe loss of reputation, which

has in turn also caused him pain and financial damage.

       53.     These false impressions of Plaintiff Arpaio, which Defendants created, caused

irreparable harm to him, his reputation, his business and person and his calling.

                                 SECOND CAUSE OF ACTION
                                     General Defamation

       54.     Plaintiff Arpaio repeats and re-alleges all of the previous allegations of the

entirety of this Amended Complaint, including with the same force and effect, as if fully set forth

herein again at length.

       55.     Defendants, together and both of them acting in concert, jointly and severally, and

individually, have defamed Plaintiff Arpaio by knowingly, intentionally, willfully, and recklessly

publishing statements about Plaintiff Arpaio which they knew or should have known to be false

and misleading.

       56.     Defendants’ defamatory publications are not privileged in any way or manner.




                                                11
       Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 13 of 18



       57.     To establish general defamation, a plaintiff need only show that a person or entity

(1) published a false statement of fact; (2) about another person; (3) to a third party; and (4) the

falsity of the statement caused injury to the other person.

       58.     The false, defamatory and misleading publications about Plaintiff Arpaio were

published and the falsity of the statements caused injury to him.

       59.     Defendants knew or had reason to know that their publications were false and

misleading.

       60.     The false impression of Plaintiff Arpaio, which Defendants created, caused

irreparable harm to him, his business and person and his calling.

                                  THIRD CAUSE OF ACTION
                                   Defamation by Implication

       61.     Plaintiff Arpaio repeats and re-alleges all of the previous allegations of the

entirety of this Amended Complaint, including with the same force and effect, as if fully set forth

herein again at length.

       62.     Defendants, together and both of them acting in concert, jointly and severally, and

individually, have defamed Plaintiff Arpaio by knowingly, intentionally, willfully, and recklessly

publishing statements about Plaintiff Arpaio which they knew or should have known to be false

and misleading.

       63.     Defendants’ defamatory publications are not privileged in any way or manner.

       64.     Defamation by implication is a tort recognized in the District of Columbia. See

White v. Fraternal Order of Police, 909 F.2d 512 (D.C. Cir. 1990). Defendants juxtaposed a

series of facts so as to imply a defamatory connection between them.

       65.     Defendants, together and both of them acting in concert, jointly and severally, and

individually, published false statements about Plaintiff and these statements were defamatory in




                                                 12
       Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 14 of 18



that they created a false impression of Plaintiff.

       66.     Defendants, together and both of them acting in concert, jointly and severally, and

individually, juxtaposed a series of facts so as to imply a defamatory connection between them

or, in the alternative, created a defamatory implication by omitting facts when describing the

nature and sequence of events.

       67.     A reasonable person would understand Defendants’ statements to impart the false

innuendo, which would be highly offensive to a reasonable person.

       68.     Defendants, both of them, intended or endorsed the defamatory inferences that the

published statements created and these false, defamatory and misleading statements were made

with actual malice.

       69.     The false impression of Plaintiff Arpaio, which Defendants created, caused

irreparable harm to him, his reputation, his business and person and his calling.

                              [FOURTH] CAUSE OF ACTION
                   Tortious Interference with Prospective Business Relations

       70.     Plaintiff Arpaio repeats and re-alleges all of the previous allegations of the

entirety of this Amended Complaint, including with the same force and effect, as if fully set forth

herein again at length.

       71.     Plaintiff Arpaio has a prospective business relationship with the Republican

National Committee (“RNC”), and its National Republican Senate Campaign Committee

(“NRSC”) which is headquartered in Washington D.C., as well as their affiliated political action

committees and entities and persons, including donors.

       72.     The RNC and its NRSC, in conjunction with affiliated political action committees

and entities and donors, routinely provide funding to Republican political candidates for their

campaigns. Plaintiff Arpaio ran for U.S. Senate in 2018 as a Republican, and intends to run again




                                                     13
       Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 15 of 18



for a U.S. Senate seat or other public office in 2020 as a Republican and ardent supporter of

President [Donald J.] Trump and his administration.

          73.   Defendants are aware of these prospective business relationships and thus, given

their malice and leftist enmity of Plaintiff Arpaio, intentionally, unlawfully and maliciously

sought to destroy these relationships with the publication of the subject Defamatory Article and

intentionally interfered with Plaintiff Arpaio’s business relationships in order to harm him.

          74.   Defendants intentionally interfered with this expectancy by inducing or causing

these prospective relationships to abandon Plaintiff Arpaio financially in his run for the U.S.

Senate.

          75.   Defendants published the Defamatory Article to influence the RNC, the NRSC

and affiliated political action committees, political donors, supporters and persons, and other

donors, to cause the withholding of funding for Plaintiff Arpaio’s 2020 political campaign by

smearing and destroying his reputation and standing in his law enforcement, government and

political community.

          76.   Defendants’ egregious misconduct in publishing the Defamatory Article has and

will continue to severely impede Plaintiff Arpaio’s ability to capitalize on his U.S. Senate run

and the goodwill associated with it, and to gainfully, efficiently and legitimately utilize the

business concept of the RNC and the NRSC to generate business and economic advantage.

          77.   Plaintiff Arpaio has been harmed as to his reputation as “America’s [Toughest]

Sheriff” and harmed financially by the publication of the Defamatory Article.




                                                14
       Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 16 of 18



                                   FIFTH CAUSE OF ACTION
                                          False Light

        78.     Plaintiff Arpaio repeats and re-alleges all of the previous allegations of the

entirety of this Amended Complaint, including with the same force and effect, as if fully set forth

herein again at length.

        79.     The Defamatory Article falsely and very publicly portrayed Plaintiff Arpaio in a

negative, false light.

        80.     The Defamatory Article contained false statements, representations, or

imputations understood to be of and concerning Plaintiff Arpaio.

        81.     The statements at issue are found in ¶¶ 15-17 of this Amended Complaint, as well

as the totality of the Defamatory Article, which work together to defame and hold Plaintiff in a

false light, and include but are not limited to:

        His 24-year reign of terror was medieval in its brutality. In addition to conducting
        racial profiling on a mass scale and terrorizing immigrant neighborhoods with
        gratuitous raids and traffic stops and detentions, he oversaw a jail
        where mistreatment of inmates was the stuff of legend. Abuses ranged from the
        humiliating to the lethal. He brought back chain gangs. He forced prisoners to
        wear pink underwear. He set up an outdoor “tent city,” which he once referred to
        as a “concentration camp,” to hold the overflow of prisoners. Inmates were
        beaten, fed rancid food, denied medical care (this included pregnant women)
        and, in at least one case, left battered on the floor to die.

        The number of inmates who hanged themselves in his facilities was far higher
        than in jails elsewhere in the country. More disturbing still, nearly half of all
        inmate deaths on his watch were never explained.

        At the same time, Mr. Arpaio’s department could not be bothered to uphold the
        laws in which it had little interest. From 2005 through 2007, the sheriff and his
        deputies failed to properly investigate, or in some cases to investigate at all, more
        than 400 sex-crime cases, including those involving the rape of young children.

        Joe Arpaio, the former sheriff of Maricopa County, Ariz., who so robustly
        devoted himself to terrorizing immigrants that he was eventually convicted of
        contempt of court and would have lived out his twilight years with a well-




                                                   15
      Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 17 of 18



       deserved criminal record if President Trump, a staunch admirer of Mr. Arpaio’s
       bare-knuckle approach to law enforcement, had not granted him a pardon.

       Cast aside and left to wallow in the knowledge that his moment has passed, he has
       a fitting end to the public life of a true American villain.

       It was no secret that Mr. Arpaio’s methods often crossed the line into the not-so-
       legal

       For nearly a quarter-century, Sheriff Joe Arpaio was a disgrace to law
       enforcement, a sadist masquerading as a public servant. In a just system, we
       would not see his like again.

       82.     These statements are misleading and false.

       83.     These statements, made with actual malice, place Plaintiff in a false light that

would be highly offensive to a reasonable person.

       84.     As a direct and proximate result of Defendants’ and their agents’ extreme,

outrageous and malicious defamatory conduct set forth above, Plaintiff Arpaio has been the

subject of widespread ridicule and humiliation and has suffered severe loss of reputation, which

has in turn also caused him pain and financial damage.

                                  PRAYER FOR RELIEF
       W H E R E F O R E , Plaintiff prays for relief and judgment against each Defendant, jointly

and severally, as joint tortfeasors as follows: actual, compensatory, and punitive damages in

excess of $147,500,000 USD, as well as attorneys’ fees and costs, and any other relief that this

Court may deem just and proper.

                            DEMAND FOR JURY TRIAL
       Plaintiff demands a trial by jury on all counts, as to all issues so triable.




                                                  16
     Case 1:18-cv-02387-APM Document 18-1 Filed 08/28/19 Page 18 of 18



DATED: August 28, 2019                   Respectfully submitted,


                                         /s/ Larry Klayman
                                         Larry Klayman, Esq.
                                         Chairman and General Counsel
                                         FREEDOM WATCH, INC.
                                         2020 Pennsylvania Ave NW Suite 345
                                         Washington, DC, 20006
                                         Email: leklayman@gmail.com
                                         Tel: 310-595-0800
                                         []
                                         Counsel for Plaintiff




                                    17
